Citation Nr: 1722498	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  08-24 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.  He was a recipient of the Purple Heart Medal.  He died in June 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2009 and August 2010, the Board remanded the claim for additional development. 

The Board notes that additional evidence, namely a March 2016 letter from Dr. M.J.M., was added to the record without a waiver of the Agency of Original Jurisdiction (AOJ) consideration after the issuance of a February 2016 supplemental statement of the case.  38 C.F.R. § 20.1304 (c) (2016).  As the claim is being remanded for further development, the AOJ will have opportunity to review the additional evidence on remand.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Initially, the claims file currently does not contain any service treatment records, which are material to adjudication to the appellant's claim.  While it appears that these records were previously available for review, as they are referenced in prior adjudicatory documents, they are not currently in the claims file for reasons unknown to the Board.  To this end, The Board has made a number of attempts to obtain these missing records from the AOJ by administrative means, as reflected in March and April 2017 correspondence.  However, these attempts were unsuccessful as the AOJ indicated that it was unable to locate the service treatment records at this time.  Under these circumstances, on remand, the AOJ must undertake all reasonable actions to obtain and associate the missing service treatment records with the claims file. 

The Veteran's death certificate lists the immediate cause of death as cardiac arrest due to or as a consequence of cholangiocarcinoma (bile duct cancer).  Hypertension is documented as other significant condition contributory to his death.  At the time of his death, service connection had been established for the following disabilities: posttraumatic stress disorder; shell fragment wounds of the left leg, liver, chest, left arm, and right arm; scars of the chin, right arm, left arm, left leg, and anal area; and left ulnar neuropathy. 

The appellant has contended that the Veteran's death was due to his service, to include residuals of shell fragment wound of the liver during service.  See August 2005 Statement from the Appellant.  

An April 2005 private treatment record from Dr. D.C.P. documents an impression of cholangiocarcinoma (bile duct cancer) "with probable metastases to the liver" based on findings of "multiple scattered liver nodules, which on [Dr. D.C.P.'s] personal review [were] suspicious for metastatic foci (emphasis added)." 
In a February 2010 opinion, the VA examiner opined that "[he] could not find medical evidence to support that Veteran's fatal bile duct cancer was related to a disease or injury in the service including penetrating wound in the liver."  The examiner reasoned that, "[a]ccording to medical literature, penetrating wound in the liver was not one of the risk factors for fatal bile duct cancer" and that the Veteran "did not have disease that was a risk factor for fatal bile duct cancer while in the service."  In addition, the examiner noted that there was no medical evidence indicating that the Veteran's service-connected residuals of wound to the liver, chest, left arm, and right arm contributed to the cause of his death. 

In the March 2016 letter, Dr. M.J.M. wrote that he "suspect[ed] that the penetrating injuries with foreign bodies and need for surgery [during the Veteran's service] could have predisposed [him] to this cancer (emphasis added)."  However, this opinion is inadequate as medical opinions that are speculative, general, or inconclusive in nature do not provide a basis to support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  As such, an addendum opinion is required to consider Dr. M.J.M.'s letter on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete service treatment records from any appropriate source.  All reasonable attempts must be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  

2.  After completion of the above, arrange to obtain from an appropriate VA physician a medical opinion addressing any relationship between the Veteran's death and his military service.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A)  Is it at least as likely as not (a probability of 50 percent or greater) that any of the following conditions listed on the Veteran's death certificate had its onset during service or is otherwise causally related to the Veteran's active service?

a.  Cardiac Arrest
b.  Cholangiocarcinoma (bile duct cancer)
c.  Hypertension 

(B)  Is it at least as likely as not (a probability of 50 percent or greater) that any of the Veteran's service-connected conditions currently in effect, alone or in combination, caused or contributed substantially or materially to the Veteran's death?

(C)  Is it at least as likely as not (a probability of 50 percent or greater) that cardiac arrest, cholangiocarcinoma, or hypertension was caused or aggravated (beyond natural progression) by any of the Veteran's service-connected conditions, to specifically include residuals of shell fragment wounds to the liver, left leg, chest, left arm, and right arm?

In answering the above questions, the examiner should consider and comment upon the March 2016 letter from Dr. M.J.M., who opined that ". . . the penetrating injuries with foreign bodies and need for surgery [during the Veteran's service] could have predisposed [him] to this cancer."   

A complete rationale should be given for all opinions and conclusions expressed.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




